DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-20
Claims amended: 1, 11, and 20
Claims cancelled: N/A
New claims: N/A


Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 have been fully considered and are not persuasive.  
Regarding applicant’s marks dated 12/03/2021, regarding cited references Jayaram, Kimber, Kim, Kaneko, Cole, and Morisawa all fail to teach the current amended portions of claims 1, 11, 20, “generating a composited projection by selecting a portion of a frame of panoramic video to composite based upon a field of view captured by plurality of panoramic cameras and transforming the composited projection into an equirectangular video frame”.
Examiner agrees.
However, upon further consideration, a new ground(s) of rejection is made in view of DiGiovanni and Kimber.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10-11, 14, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US Pub: 20140270684) to (Jayaram) in view of (US Pub: 2016008083) to (Kim) in view of (US pat: 8970666) to (DiGiovanni) in view of (US pub: 20180316856) to (Kimber).
Regarding claims 1, 11, 20,  obtaining, from each of two or more panoramic cameras, panoramic video, wherein each of the two or more panoramic cameras are located at different physical locations within an event environment. streaming the composited panoramic video to a plurality of end users, wherein at least a subset of the plurality end users provide commands to manipulate the streamed composited panoramic video resulting in viewing of a different view of the streamed composited panoramic video for the corresponding end user based on the provided commands. (Jayaram Fig. 9, P. 18, 24, 43, 63- multiple panoramic cameras are placed at an event location for capturing and thus allowing for viewing panoramic video through selection of particular viewing angel, etc.)
Two or more panoramic cameras, a processor: and a memory device that stores instructions executable by the processor.  Storage device that stores code, the code being executable by the processor. (Jayaram P. 7, 20, 23, 27, 38, 42, 45, 46).
Jayaram fails to specifically teach compositing video obtained from the two or more cameras into a single video, each of subset who provided commands viewing a different view than and at the same time as other of the plurality of end users.
Kim teach compositing video obtained from the two or more cameras into a single video. (P. 32-33, 70, 98 – displaying to the viewers panoramic video from compile of multiple videos from plurality of camera sources)
Kim teach each of subset who provided commands viewing a different view than and at the same time as other of the plurality of end users. (Fig. 3A-3B, P. 49, 55-61, 67, 69, 116 – Kim teach users using the UI webview element to select different camera view(s) and scale, zoomed, etc. and the different users can do this during a live event, which reads on (at the same time))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaram by compositing video obtained from the two or more cameras into a single video, each of subset who provided commands viewing a different view than and at the same time as other of the plurality of end users as taught by Kim in order to enhance techniques for user interactions with video.


DiGiovanni teach a production system wherein the system consist of plurality of video cameras 112, covering a field of view 114 encompassing entire field of play, and each camera capturing a video stream, and generating panoramic video stream from the servers that received the plurality of camera streams. 
DiGiovanni further teach the user selecting specific person, item, or region of interest (ROI) with relation to location, wherein the compositing of the different camera videos to form the panoramic video stream involves taking specific ROI or player and incorporating them into specific location or spots of the final panoramic video, where the ROI is in a specific location or specifically zoomable for specific details, etc. Which reads on (generating a composited projection by selecting a portion of a frame of panoramic video to composite based upon a field of view captured by plurality of panoramic cameras and transforming composited projection into an video frame)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaram in view of Kim in view of DiGiovanni generating a composited projection by selecting a portion of a frame of panoramic video to composite based upon a field of view captured by plurality of panoramic cameras and transforming composited projection into an video frame as taught by DiGiovanni in order to 
Jayaram in view of Kim in view of DiGiovanni fails to specifically teach equirectangular video frame.
Kimber teach transforming to a predetermined projection shape. (P. 2, 4, 24-25, 27-28, 31-32, 34, 46– displaying the video as equirectangular)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaram in view of Kim in view of DiGiovanni by having equirectangular video frame as taught by Kimber in order to allow more natural interaction for 360 video.

Regarding claims 4, 14, Jayaram in view of Kim in view of DiGiovanni in view of Kimber teach the method, the system, the compositing, the panoramic video obtained from at least one of the two or more panoramic cameras.
Jayaram further teach augmenting a telecast video frame with panoramic video.
(P. 6-8, 26-28, 39, 41, 59)

Regarding claim 10, Jayaram in view of Kim in view of DiGiovanni in view of Kimber teach the method, the streaming, and the composited panoramic video.
Jayaram further teach encoding composited panoramic video.
(Fig. 1, P. 23, 54-55)

Claims 2, 5, 12, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US Pub: 20140270684) to (Jayaram) in view of (US Pub: 2016008083) to (Kim) in view of (US pat: 8970666) to (DiGiovanni) in view of (US pub: 20180316856) to (Kimber) 
Regarding claims 2, 12, Jayaram in view of Kim in view of DiGiovanni in view of Kimber teach the method, the system, the compositing, the obtained panoramic video.
Kimber further teach transforming to a predetermined projection shape.
Kimber teach transforming to a predetermined projection shape. (P. 2, 4, 24-25, 27-28, 31-32, 34, 46– displaying the video as equirectangular)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaram in view of Kim in view of DiGiovanni in view of Kimber by transforming to a predetermined projection shape as taught by Kimber in order to allow more natural interaction for 360 video.

Regarding claims 5, 15, Jayaram in view of Kim in view of DiGiovanni in view of Kimber teach the method, the system, transforming the panoramic video from each of the two or more panoramic cameras.
Kimber further teach an equirectangular projection.
Kimber teach an equirectangular projection. (P. 2, 4, 24-25, 27-28, 31-32, 34, 46– displaying the video as equirectangular)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaram in view of Kim in view of .

Claims 3, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US Pub: 20140270684) to (Jayaram) in view of (US Pub: 2016008083) to (Kim) in view of (US pat: 8970666) to (DiGiovanni) in view of (US pub: 20180316856) to (Kimber) in view of (US pub: 20190260929) to (Kaneko).
Regarding claims 3, 13, Jayaram in view of Kim in view of DiGiovanni in view of Kimber teach the method, the system, obtained from each of the two or more panoramic cameras.
Jayaram in view of Kim in view of DiGiovanni in view of Kimber fails to specifically teach using half of a video frame.
Kaneko teach using half of a video frame. (P. 241 – half of image frame data is thinned out)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaram in view of Kim in view of DiGiovanni in view of Kimber by using half of a video frame as taught by Kaneko in order to provide composited imaging that’s well synchronized inexpensively and efficiently.

Claim 6, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US Pub: 20140270684) to (Jayaram) in view of (US Pub: 2016008083) to (Kim) in view of (US pat: 8970666) to (DiGiovanni) in view of (US pub: 20180316856) to (Kimber) in view of (US pub: 20160253795) to (Cole).
Regarding claims 6, 16, Jayaram in view of Kim in view of DiGiovanni in view of Kimber teach the method, the system, the compositing, the equirectangular projection.
Jayaram in view of Kim in view of DiGiovanni in view of Kimber fails to specifically teach three-dimensional coordinates for each pixel. 
Cole teach three-dimensional coordinates for each pixel. (P. 6, 97)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaram in view of Kim in view of DiGiovanni in view of Kimber by three-dimensional coordinates for each pixel as taught by Cole in order to correct distortion of various types given the different lenses within the different cameras.

Claims 9, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US Pub: 20140270684) to (Jayaram) in view of (US Pub: 2016008083) to (Kim) in view of (US pat: 8970666) to (DiGiovanni) in view of (US pub: 20180316856) to (Kimber) in view of (US pub: 20200336719) to (Morisawa).
Regarding claims 9, 19, Jayaram in view of Kim in view of DiGiovanni in view of Kimber teach the method, the system, the compositing, the obtained video.
Jayaram in view of Kim in view of DiGiovanni in view of Kimber fails to specifically teach apply a color correction to pixels.
Morisawa teach apply a color correction to pixels. (P. 151, 154, 367)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaram in view of Kim in view of .


Allowable Subject Matter
Claims 7-8, 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637.  The examiner can normally be reached on M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RONG LE/             Primary Examiner, Art Unit 2421